Order of the Supreme Court, Suffolk County, dated July 29, 1966, reversed insofar as appealed from, on the law, with $10 costs and disbursements, and petitioner owner’s motion to vacate respondent’s notice of mechanic’s lien (pursuant to Lien Law, § 19, subd. [6]) granted in its entirety. No questions of fact have been considered. In our opinion, respondent’s notice of lien is fatally defective in that it purports to include material furnished under several transactions for the improvement of distinct and widely separated pieces of real property, being improved as ' independent operations (Buhler Co. v. New York Dock Co., 170 App. Div. 486). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.